                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
OLUSHEGUN ONIKOSI,             :
                               :
          Petitioner,          :    Civ. No. 18-9920 (NLH)
                               :
     v.                        :    OPINION
                               :
WARDEN DAVID ORTIZ,            :
                               :
          Respondent.          :
______________________________:

APPEARANCES:
Olushegun Onikosi, No. 58999-054
FCI Ft. Dix
Inmate Mail/Parcels
East: P.O. Box 2000
Ft. Dix, NJ 08640
     Petitioner Pro se

Jessica R. O’Neill, Esq.
Office of the United States Attorney
401 Market St.
P.O. Box 2098
Camden, NJ 08101
     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Olushegun Onikosi (“Petitioner”), a prisoner

presently incarcerated at the Federal Correctional Institution

at Fort Dix in Fort Dix, New Jersey, has filed a Petition for a

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (the

“Petition”).   ECF No. 1.   Petitioner’s sole grievance raised in

the Petition is that he has not received credit towards his

federal sentence for time previously served in federal custody.

See ECF No. 1.   By order of Court, Respondent filed an Answer to
the Petition (the “Answer”).    ECF No. 4.   Petitioner has not

filed a reply to the Answer.    The Petition is ripe for

disposition.    For the reasons stated below, the Petition will be

denied.

I. BACKGROUND

     On April 13, 2010, Petitioner was arrested by New York

state authorities on charges of grand larceny, aggravated

identity theft, criminal possession of stolen property, identity

theft, and possession of forged instruments.     ECF No. 4-1 at 1.

Petitioner was released from state custody on bond three days

later.    Id. at 1-2.

     On January 12, 2012, Petitioner was arrested by federal

authorities and charged in the U.S. District Court for the

Eastern District of New York with conspiracy and bank fraud in

violation of 18 U.S.C. §§ 1349 and 1344.     See No. 12-cr-118

(E.D.N.Y.).    On January 20, 2012, Petitioner was released from

custody on those charges on $100,000 bond.     See No. 18-cv-9920,

ECF No. 4-1 at 2 (D.N.J.).

     While released on his federal charges, Petitioner was tried

and convicted on the pending state charges on January 9, 2013.

ECF No. 1 at 1-2.    After his conviction, he was remanded to the

custody of the State of New York.     ECF No. 4-1 at 2.

     Shortly thereafter, on February 4, 2013, the U.S. District
                                  2
Court for the Eastern District of New York issued a federal writ

of habeas corpus ad prosequendum directing the U.S. Marshals

Service to produce Petitioner from the custody of the State of

New York to federal court on February 8, 2013, to address his

federal criminal charges.   See No. 12-cr-118, ECF No. 19

(E.D.N.Y.).   Petitioner was produced in federal court pursuant

to the writ and pled guilty on February 8, 2013, to one count of

attempt and conspiracy to commit mail fraud.   See No. 12-cr-118

(E.D.N.Y.) (minute entry dated 2/8/2013); No. 18-cv-9920, ECF

No. 1 at 1.

     On February 21, 2013, Petitioner was sentenced on his state

charges in New York State court to 3 to 6 years of imprisonment

on three counts; 2 to 4 years on three other counts; and 1 year

on the final count, with all sentences to run concurrently. 1   ECF

No. 4-1 at 2-3.   On October 18, 2013, he was sentenced to a

sixty-three month term of imprisonment followed by five years of




1 At the time of his state sentencing, Petitioner was being held
temporarily on the federal writ at the federal Metropolitan
Detention Center in Brooklyn, New York. It is not clear from
the record whether Petitioner was produced for his state
sentencing at the New York Supreme Court in Lower Manhattan or
waived his appearance and sentenced in absentia. See ECF No. 4-
2 at 30-31. The Court takes judicial notice of the fact that
the New York County Supreme Court courthouse in Foley Square is
approximately 2 miles from the Federal District Court Courthouse
in Cadman Plaza, Brooklyn, New York. Both are located within
the City of New York.
                                3
supervised release for his federal charges, to be served

consecutively to the state sentences.      ECF No. 1 at 2.

     After he was sentenced on his federal charges, Petitioner

remained in a federal detention center on the previously issued

writ.   ECF No. 4 at 4.    On or about July 6, 2016, Petitioner was

released from the federal writ and returned to state custody,

specifically to the Manhattan Detention Center, a state

corrections facility.     Id.   See also ECF No. 4-2 at 26.   Also at

that time, a federal detainer directed to the Manhattan

Detention Center was lodged against Petitioner for his federal

conviction and sentence.     ECF No. 4-2 at 39.

     After his return to state custody, New York computed his

state sentence and release dates, including assessing and

applying prior jail credit for time in custody.      See ECF No. 4-2

at 18-20.   Petitioner was awarded jail credit towards his state

sentence for the following time periods in which he was in

custody: April 13, 2010 through April 16, 2010 (4 days for time

spent on state arrest before release on bond); January 9, 2013

through February 5, 2013 (28 days for time spent in state

custody after his state court conviction but before being

produced on the writ of habeas corpus ad prosequendum for his

federal charges); February 6, 2013 through July 5, 2016 (1,246

days for time spent in the federal detention center on the
                                    4
federal writ); and July 6, 2016 through August 18, 2016 (43 days

for time spent in the Otis Bantum Correctional Center before

transfer to be received at a state correctional institution). 2

Id.

      As part of the computation, New York anticipated that

Petitioner would receive two years of good conduct time, with a

conditional release date of January 1, 2017, and a maximum

expiration of sentence date of January 1, 2019.   Id. at 18.

After receiving his sentencing computation and application of

jail credits to his state sentences, Petitioner remained in a

state correctional institution to satisfy the duration of his

state sentence.   On December 30, 2016, Petitioner completed his

state sentence 3 and was transferred to federal custody for

service of his federal sentence pursuant to the previously


2
 The record provides that Petitioner was released from the
federal writ to the state Manhattan Detention Center on July 6,
2016. The record also reveals that Petitioner received state
jail credit towards his state sentence for time spent at the
Otis Bantum Correctional Center from July 6, 2016, through
August 18, 2016. Although not material to the disposition of
the Petition, it appears that Petitioner was transferred from
the Manhattan Detention Center to the Otis Bantum Correctional
Center on July 6, 2013. Both are located within the City of New
York.
3 New York calculated Petitioner’s earliest conditional release
date as January 1, 2017. See ECF No. 4-2 at 18. It is not
clear why he was released two days earlier, on December 30,
2016, however the Court will decline to address this discrepancy
as any such discrepancy was not raised in the Petition and, in
any event, would inure to Petitioner’s benefit.
                                5
lodged federal detainer.       ECF No. 4 at 4.

     When Petitioner entered federal custody, the Federal Bureau

of Prisons calculated his federal sentence.         In calculating

Petitioner’s federal sentence, the BOP reviewed the calculations

that the State of New York had performed and the custodial

credits New York had awarded towards Petitioner’s state

sentence, outlined supra.       Id. at 5.    According to the BOP’s

calculations, Petitioner has a projected release date of July

17, 2021, if he receives all good conduct time available under

18 U.S.C. § 3624(b). 4   Id.

     Petitioner filed this Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 on May 31, 2018.         In the Petition,

Petitioner alleges that he “first entered federal custody on

February 5, 2013 as a pre-trial detainee,” where he remained

until July 6, 2016, when he “was released from federal custody

and transferred to the custody of the New York State Department

of Corrections.”   ECF No. 1 at 2.        Petitioner states that he

remained in state custody until December 2016, when he “was

returned to federal custody.”       Id.    According to the Bureau of


4 Petitioner was sentenced to sixty-three months of federal
imprisonment. Without good time credit, Petitioner’s projected
release date would be on or about March 30, 2021. Under the law
at the time his sentence began, Federal prisoners may receive up
to fifty-four days of good time credit for each full year
served, with the last year prorated. 18 U.S.C. § 3624(b)(1).
                                6
prison’s time computation, however, his time in federal custody

started on December 30, 2016, with a projected statutory release

date of July 17, 2021.    Id. at 3.    He “requests that the Court

order that his sentence be recomputed by the Bureau of Prisons

to reflect the approximately fort-one (41) months of time served

in federal custody prior to July of 2016.”      Id.

II. DISCUSSION

     “Section 2241 is the only statute that confers habeas

jurisdiction to hear the petition of a federal prisoner who is

challenging not the validity but the execution of his sentence.”

Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).      See Zayas v.

INS, 311 F.3d 247, 256 (3d Cir. 2002) (identifying “applications

challenging the manner in which a valid federal sentence is

carried out” as an example of a “categor[y] of habeas petitions

filed under § 2241”).    Therefore, this Petition is properly

brought under 28 U.S.C. § 2241.

     Generally, a prisoner must exhaust all stages of the

administrative remedy system prior to the filing of a habeas

petition under 28 U.S.C. § 2241.       Bradshaw v. Carlson, 682 F.2d

1050, 1052 (3d Cir. 1981) (“A federal prisoner ordinarily may

not seek habeas corpus relief until he has exhausted all

administrative remedies.”); Arias v. U.S. Parole Commission, 648

F.2d 196 (3d Cir. 1981).    In order to exhaust administrative
                                   7
remedies, a prisoner must first attempt to informally resolve

the dispute with institution staff.    See 28 C.F.R. § 542.13.

Then, if informal resolution efforts fail, the prisoner may

raise his complaint to the warden of the institution in which he

is confined.   See 28 C.F.R. § 542.14.    If the warden denies the

administrative remedy request, the prisoner may next file an

appeal with the regional director within twenty days from the

date of the warden’s response.   See 28 C.F.R. § 542.15.

Finally, if the regional director denies the appeal, the

prisoner may then appeal that decision to the general counsel of

the Federal Bureau of Prisons within thirty days from the date

of the regional director’s response.     See 28 C.F.R. § 542.15.

     Petitioner has not exhausted his remedies as to the

calculation of his federal sentence.     Here, Petitioner filed an

administrative remedy form with the Warden of FCI Fort Dix on or

about April 6, 2017, requesting prior custody credit for the

time period at issue.   No. 18-cv-9920, ECF No. 4 at 6.

Petitioner, however, voluntarily withdrew this request on April

17, 2017, and he has not filed any subsequent requests for

administrative remedies regarding his sentence computation.      Id.

at 7.

     Exhaustion may be excused if (1) it would be futile, (2)

the actions of the agency clearly and unambiguously violate a
                                 8
statutory or constitutional right, or (3) the administrative

remedy process would be clearly inadequate to prevent

irreparable harm.    See Lyons v. U.S. Marshals, 840 F.2d 202, 205

(3d Cir. 1988).    Petitioner makes no argument regarding

exhaustion; indeed, he has filed no reply to the Answer.      Given

the allegations of the Petition as well as the Respondent’s

Answer, the Court finds that it will excuse the exhaustion

requirement in this instance because the Petition lacks merit

and thus exhaustion would be futile.

     Petitioner’s argument is that he was in federal custody

from February 6, 2013, through July 5, 2016, when he was

confined in a federal detention center.     See ECF No. 1.   He is

mistaken, as the declarations and exhibits in support of

Respondent’s Answer make clear.     See ECF Nos. 4 at 8-12 & 4-1.

Where a defendant faces prosecution by both state and federal

authorities, the “primary custody” doctrine determines where and

how the defendant will serve any resulting sentence of

incarceration.    Taccetta v. Federal Bureau of Prisons, 606 F.

App’x 661, 663 (3d Cir. 2015).     The primary custody doctrine

differs from physical custody.     Under the doctrine, the first

sovereign to arrest the defendant is entitled to have the

defendant serve that sovereign's sentence before one imposed by

another sovereign.    Id.   A sovereign can relinquish primary
                                   9
custody over the defendant by releasing the defendant on bail,

dismissing the charges, or granting parole.   Id.   A temporary

transfer of a prisoner pursuant to a writ ad prosequendum does

not constitute a relinquishment, however.   Id.

     Here, Petitioner was first in state custody when he was

arrested on April 13, 2010.   After he was released on bond three

days later, however, he was in no sovereign’s custody.    Then,

when he was arrested on January 12, 2012 on the federal charges,

he was in federal custody, but again, he was released a few days

later on bond, at which point he was once again in no

sovereign’s custody.   Petitioner next entered a sovereign’s

custody on January 9, 2013, when he was convicted on his pending

state criminal charges.   At this point, he entered the custody

of the State of New York.   Once in state custody, he remained in

“state custody” until the he served his state court sentence and

was released to federal custody on December 30, 2016.

     Some confusion may have arisen because Petitioner was

housed in a federal facility while he was in “state custody.”

The time spent in state custody under the primary custody

doctrine while physically in a federal facility, however, was

credited towards his state sentence. 5


5 Petitioner does not challenge the application of jail time
credit to his state sentence. Such a claim, however, would not
                                10
     In addition, Petitioner has no right to receive “double

credit” towards his federal sentence for that time since it was

already allocated towards his state sentence.   Title 18, section

3585(b) governs prior custody credit and provides, in pertinent

part:

          Credit for prior custody. A defendant shall be given
          credit toward the service of a term of imprisonment
          for any time he has spent in official detention prior
          to the date the sentence commences-
            (1) as a result of the offense for which the
            sentence was imposed; or
            (2) as a result of any other charge for which the
            defendant was arrested after the commission of the
            offense for which the sentence was imposed;
          that has not been credited against another sentence.

18 U.S.C. § 3585(b).   Here, the prior custody credit was

properly awarded to Petitioner’s state sentence as New York


be not cognizable in this federal habeas proceeding. The
calculation of jail time credits for a state law conviction is a
matter of state law. See, e.g., Howard v. White, 76 F. App’x
52, 53 (6th Cir. 2003) (“A state court’s alleged
misinterpretation of state . . . crediting statutes is a matter
of state concern only.”); Travis v. A.L. Lockhart, 925 F.2d
1095, 1097 (8th Cir. 1991); Lewis v. Caldwell, 609 F.2d 926, 928
(9th Cir. 1980); Beto v. Sykes, 403 F.2d 664, 665 (5th Cir.
1968); Hoover v. Snyder, 904 F. Supp. 232, 234 (D. Del. 1995);
Harvey v. Aviles, No. 04-cv-5418, 2006 WL 624891, at *5 (D.N.J.
March 10, 2006). “Because ‘[a]pplication of presentence jail
time to a subsequent sentence is legislative grace and not a
constitutional guarantee,’ the interpretation of state crediting
statutes is a matter of state concern and not a proper function
of a federal court under its habeas corpus jurisdiction.”
Travis v. A.L. Lockhart, 925 F.2d 1095, 1097 (8th Cir. 1991)
(quoting Patino v. South Dakota, 851 F.2d 1118, 1120 (8th Cir.
1988)).
                                11
retained primary custody over Petitioner even when he was in a

federal detention center, and such credit cannot be awarded

towards his consecutive federal sentence under § 3585(b) because

it was awarded to his state sentence.

      Notably, Petitioner has not filed a reply to the Answer nor

has he refuted the arguments and declarations submitted by

Respondent.   Because the time spend in the federal detention

center was properly credited towards his state sentence and

because Petitioner has no right for it to also be credited

towards his consecutive federal sentence, the Petition will be

denied.

IV.   CONCLUSION

      For the above reasons, the § 2241 habeas petition is

denied.   An appropriate Order follows.



Dated: February 8, 2019                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                12
